DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/804,446 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-4, 7-8, 12 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al. (US 2020/0126209).

As to claim 1, Kim teaches/suggests a method (Abs “A system and a method for detecting image forgery through a convolutional neural network are capable of detecting image manipulation of compressed and/or color images”), comprising:
obtaining, by one or more processors ([0041], [0043-0044], [0047]), an image ([0021] “the input image in question for image forgery may be a color image”, [0040] “A terminal may perform the detection of the image forgery in a way that a processor reads out the computer language from a memory such as a RAM memory, and the processor detects the image forgery by using the convolutional neural network”, Fig. 7 410);
extracting, by the one or more processors, residual data of the image from the image (Abs “The system comprises a manipulated feature pre-processing unit applying an input image to a high-pass filter to enhance features due to image forgery”, Fig. 7 420-430, [0015], [0107]);
obtaining, by the one or more processors, a feature map of at least two neural network layers based at least in part on the residual data of the image ([0068] “The manipulated feature extraction unit 130 may include a plurality of layers, and each layer may include a convolutional layer, a batch normalization, rectified linear unit (ReLU), and a max pooling layer”, [0069], Fig. 10 PM in view of Figures 1-4 and 8);
obtaining, by the one or more processors, a tamper probability map of the image based at least in part on the feature map ([0022] “forgery confirmation map”, [0093] “The manipulation classifying unit 320 may detect pixels that might have been probably modified, calculate manipulation probabilities of the pixels, and extract the calculated probabilities in the form of a forgery confirmation map”, [0122], etc.); and
outputting the tamper probability map or providing an indication of whether the image was subject to tampering based at least in part on the tamper probability map (Fig. 12 delineated N region under 3rd, [0022] “and learning the forgery confirmation map and the input images through deep learning and displaying a determination result of whether forgery has been made in a label of Yes or No”, [0023] “the method may further include generating an input image highlighting areas with a high possibility of forgery and providing the generated input image to the user”, [0093] “the pixels of the altered image are displayed with manipulation probability values (FIG. 5(b), (d) , and (j))”, [0140] “and enable the user to intuitively recognize the determination result of the image forgery by providing the probability map”).

As to claim 2, Kim teaches/suggests the method of claim 1.
Kim further teaches/suggests the method wherein the providing the indication of whether the image was subject to tampering comprises:
providing, by the one or more processors, information pertaining to a likelihood that the image has been subject to tampering, the information being based at least in part on the tamper probability map, and the information being provided to a user, wherein the information pertaining to the likelihood that the image has been subject to tampering is provided on a user interface of a client terminal used by the user ([0023] as identified above for the case of claim 1 in further view of [0130-0131] “In other words, the user may receive a service in such a way that the user accesses the service providing server through the user's terminal, uploads an image in question, and receives an image confirmed by the service providing server”, Fig. 12, [0139]).

As to claim 3, Kim teaches/suggests the method of claim 1.
Kim further teaches/suggests the method wherein the image is obtained in response to a user invoking a function to test whether the image is genuine ([0022], [0130-0133] “For example, the service may be provided through the user's terminal, and manipulation detection may be conducted by a non-manipulation detection service providing server... More specifically, the user may request confirmation of image forgery by transmitting an image stored in the terminal to the service providing server”).

As to claim 4, Kim teaches/suggests the method of claim 1.
Kim further teaches/suggests the method wherein the extracting residual data of the image comprises: performing a filter processing with respect to the image; and obtaining residual data of a filtered image output by the filter processing (Abs “a high-pass filter to enhance features due to image forgery”, [0015], [0107]).

As to claim 7, Kim teaches/suggests the method of claim 1.
Kim further teaches/suggests the method wherein the obtaining the feature map comprises:
performing a convolution processing with respect to input data of a current layer ([0015], [0017], [0116]);
obtain a first feature map based at least in part on results of convolution processing with respect to input data of a current layer to the convolution processing, wherein if the current layer Abs “manipulated feature extraction unit extracting image manipulated feature information from the image with the enhanced features through a pre-trained convolutional neural network”, [0068-0069]); and
obtaining a feature map of the current layer based at least in part on an adding of the input data and the first feature map ([0068] “The manipulated feature extraction unit 130 may include a plurality of layers, and each layer may include a convolutional layer, a batch normalization, rectified linear unit (ReLU), and a max pooling layer”, [0069], Fig. 10 PM in view of Figures 1-4 and 8).

As to claim 8, Kim teaches/suggests the method of claim 7.
Kim further teaches/suggests the method further comprising:
performing normalization and nonlinear processing with respect to the input data, wherein the performing the convolution processing with respect to input data of the current layer and the obtaining the first feature map collectively ([0072-0073]) comprises:
performing convolution processing with respect to normalized (batch normalization [0072-0073]) and nonlinear processed input data ([0072] “This scheme may allow to replace a layer which uses a single large filter with a plurality of layers employing small sized filters. Additionally, the use of small sized filters may reduce the number of weights to be learned”, [0114], [0051], etc. in view of Applicant’s Specification [0056] wherein the non-linear processing is disclosed as apply[ing] ‘a weighted filter to its input’); and
obtaining the first feature map based at least in part on the convolution processing with respect to normalized and nonlinear processed input data ([0068-0069]).

As to claim 12, Kim teaches/suggests the method of claim 1.
Kim further teaches/suggests the method wherein the obtaining the feature map comprises:
performing a convolution processing with respect to input data of a current layer to the convolution processing ([0015], [0017], [0116]); 
obtain a first feature map based at least in part on results of convolution processing with respect to input data of a current layer to the convolution processing, wherein if the current layer is a layer other than a first layer, the input data of the current layer is a first feature map output by a previous-layer residual network module (Abs “manipulated feature extraction unit extracting image manipulated feature information from the image with the enhanced features through a pre-trained convolutional neural network”, [0068-0069], [0074-0075] “The manipulated features extracted through the manipulated feature extraction unit 130 may be output or delivered to the first feature refining unit 140”); and
obtaining a feature map of the current layer based at least in part on an adding of the input data and the first feature map ([0068] “The manipulated feature extraction unit 130 may include a plurality of layers, and each layer may include a convolutional layer, a batch normalization, rectified linear unit (ReLU), and a max pooling layer”, [0069], Fig. 10 PM in view of Figures 1-4 and 8, [0075] “The first feature refining unit 140 may include one or more fully connected layers and may be trained to refine and distinguish the image manipulated features extracted by the manipulated feature extraction unit 130”, [0112] “More specifically, the manipulated feature extraction unit 430 may include a plurality of convolutional layers, batch normalization, rectified linear unit (ReLU), and a plurality of max pooling layers”).

As to claims 19 and 20, these claims are the device/system and non-transitory CRM claims corresponding to method claim 1, and are rejected accordingly.  See Kim processor(s) ([0041], [0043-0044], [0047]) and CRM ([0145]) for corresponding structural disclosure.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  CN111080629A is relevant concerning those limitations of claim 13, in view of that bilinear interpolation disclosed therein as used in the determination of probability map P’, but does not serve for prior art purposes in view of associated effective filing dates.


Allowable Subject Matter
	Claims 5-6 and 9-11 and 13-18 would be allowable if rewritten to overcome the/any rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669